Case 1:20-cv-04651-SDG Document 56-1 Filed 11/23/20 Page 1 of 4




                     EXHIBIT A
                       Case 1:20-cv-04651-SDG Document 56-1 Filed 11/23/20 Page 2 of 4


Velez, Alexi (WDC)

From:                        Brittany R. Parks <bparks@smithliss.com>
Sent:                        Friday, November 20, 2020 7:58 PM
To:                          scott.wilkinson@hawks.com
Cc:                          sparks@khlawfirm.com; Beane, Amanda J. (SEA); Callais, Amanda R. (WDC);
                             bryan@bryansellslaw.com; cmcgowan@law.ga.gov; Brailey, Emily (WDC);
                             erosenberg@lawyerscommittee.org; jpowers@lawyerscommittee.org;
                             jgreenbaum@lawyerscommittee.org; jhouk@lawyerscommittee.org; Hamilton, Kevin J. (SEA); Elias,
                             Marc (WDC); rwillard@law.ga.gov; Ray S. Smith, III; Emilie O. Denmark; Carla Daniel
Subject:                     Wood v. Raffensperger et al; Northern District of Georgia Atlanta Division; Case: 1:20-cv-04651-SDG
Attachments:                 Letter to S. Wilkinson, Esq. - 11-20-20 (00584371xA4094).PDF



Mr. Wilkinson,

Please see attached correspondence from Ray S. Smith, III, Esq. regarding the above-referenced
matter.

Thank you.

BP
B r itt a ny R. P a r ks
P a r a le g a l to R a y S . S mi th , III , Esq.

SMITH & LISS, LLC
Five Concourse Parkway, Suite 2600
Atlanta, Georgia 30328
Direct: 404‐760‐0222
Main: 404‐760‐6000
Fax:     404‐760‐0225
bparks@smithliss.com
NOTICE: This e-mail correspondence, including any attachment, is being sent by or on behalf of an attorney, is intended exclusively for the designated recipient(s)
in the “To”,”Cc” and “Bcc” lines of this e-mail and may contain confidential, privileged or other legally protected information. If you are not a designated recipient of
this e-mail correspondence, you are not authorized to read, print, retain, copy, disseminate or rely upon this e-mail correspondence in whole or in part. If you have
received this e-mail correspondence in error, please notify the sender by reply e-mail and delete or destroy all copies of this message and attachments in all
media. NO DUTIES ARE INTENDED OR CREATED BY THIS COMMUNICATION. If you have not executed a fee agreement or engagement letter, this firm does
NOT represent you as your attorney. You are encouraged to retain counsel of your choice if you desire to do so. All rights of the sender for violations of the
confidentiality and privileges applicable to this e-mail correspondence and any attachments are expressly reserved. Thank you.




                                                                                   1
Case 1:20-cv-04651-SDG Document 56-1 Filed 11/23/20 Page 3 of 4
Case 1:20-cv-04651-SDG Document 56-1 Filed 11/23/20 Page 4 of 4
